DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Claim limitation, “he passing speed of the coin immediately before the detection area of the count detector is speed after the coin…” is unclear as to what the applicant intends to claim? The passing speed is what speed? The speed of the coin passing? The speed of the coin the whole time? Further clarification is required for claim interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Martin 2014/0335770 in view of Call 4,050,218.
Regarding claim 1, Martin discloses a money processing apparatus (coin processing apparatus) [abstract]; comprising: a coin sorter (sorting system)configured to sort a received coin by denominations [17-26];
coin storages (corresponding coin bins) each provided for each denomination, each of the coin storages being configured to store the coin sorted by the coin sorter and deliver the coin in accordance with a payment instruction [46];
a conveyor (conveyor 108] configured to convey coins one by one such that the coins do not overlap with each other [17-27]; and
a count detector (discriminator) configured to detect the number of coins conveyed by the conveyor [17] [21-26] [55-56], and a passing speed of the coin in a detection area ( “that the controller can determine various factors such as, for example, the speed of the conveyor 108 as well as the relative position of each of the coin carriers 110 at any given time.” [48], However Martin does not explicitly disclose  a passing speed of the coin in a detection area of the count detector is greater than a passing speed of the coin immediately before the detection area of the count detector.
Call discloses a passing speed of the coin in a detection area of the count detector is greater than a passing speed of the coin immediately before the detection area of the count detector [abstract] [col 4, l. 14-41]. It would have been obvious to one with ordinary skill in the art at the time of effective filing to modify Martin in view of Call as it is old and well known in the art to control passing speed to avoid any jams or issues with processes monies.
 Regarding claim 5, Martin in view of Call discloses all of the limitations of claim 1. Call further discloses the passing speed of the coin immediately before the detection area of the .


Claims 2-4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Martin 2014/0335770 in view of Call 4,050,218, as applied to claims 1, 5 above, and in further view of Nakao et al. 5,131,885.

Regarding claim 2, Martin in view of Call discloses all of the limitations of claim 1. However, neither explicitly discloses the conveyor conveys the coin in a posture in which a center axis of the coin is substantially perpendicular to a conveying direction. Nakao discloses the conveyor conveys the coin in a posture in which a center axis of the coin is substantially perpendicular to a conveying direction [FIG 4] [col 3, l. 11-35]. It would have been obvious to one with ordinary skill in the art at the time of effective filing to modify Martin and Call in view of Nakao as Nakao is analogous art and states, “Therefore, it will be convenient to have a coin separating and counting device which can be used to separate the coins of various diameters contained in a certain location according to their diameters and then count a respective number of coins of a specific diameter separated or selected.” [col. 3, l. 21-26].
Regarding claim 3, Martin in view of Call discloses all of the limitations of claim 1. However, neither explicitly discloses the detection area is configured so as to gradually incline downward toward a downstream side in the conveying direction. Nakao discloses the detection area is configured so as to gradually incline downward toward a downstream side in the 
Regarding claim 4, Martin in view of Call and Nakao discloses all of the limitations of claim 2. Nakao further discloses the detection area is configured so as to gradually incline downward toward a downstream side in the conveying direction [FIG 4] [col 3, l. 11-35].
Regarding claim 6, Martin in view of Call and Nakao discloses all of the limitations of claim 2. Call further discloses the passing speed of the coin immediately before the detection area of the count detector is speed after the coin comes into contact with a wall surface forming a conveyance passage and changes a direction of the coin [col. 4, l. 14-41].
Regarding claim 7, Martin in view of Call and Nakao discloses all of the limitations of claim 3. Call further discloses the passing speed of the coin immediately before the detection area of the count detector is speed after the coin comes into contact with a wall surface forming a conveyance passage and changes a direction of the coin [col. 4, l. 14-41].
Regarding claim 8, Martin in view of Call and Nakao discloses all of the limitations of claim 4. Call further discloses the passing speed of the coin immediately before the detection area of the count detector is speed after the coin comes into contact with a wall surface forming a conveyance passage and changes a direction of the coin [col. 4, l. 14-41].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032.  The examiner can normally be reached on 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASIFA HABIB/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887